DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10348125. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 2-3, 8, US10348125 claim 1 anticipates the recited limitations.
Re claims 4-7, US10348125 claims 2-4, 6 respectively anticipate the further recited limitations.
Re claims 9, US10348125 claim 8 anticipates the recited limitations.
Re claims 10-14, US10348125 claims 9, 11-14 respectively anticipate the further recited limitations.
Re claims 15, US10348125 claim 17 anticipates the recited limitations.
Re claims 16-18, US10348125 claims 18-20 respectively anticipate the further recited limitations.
Claims 2-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10916966. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 2-3, 8, US10916966 claim 1 anticipates the recited limitations.
Re claims 4-7, US10916966 claims 3-5, 7 respectively anticipate the further recited limitations.
Re claims 9, US10916966 claim 9 anticipates the recited limitations.
Re claims 10-14, US10916966 claims 10-14 respectively anticipate the further recited limitations.
Re claims 15, US10916966 claim 17 anticipates the recited limitations.
Re claims 16-18, US10916966 claims 18-20 respectively anticipate the further recited limitations.

Claim Objections
Claims 2, 13, 15 objected to because of the following informalities:  
Re claim 2, second to last line, the claim should be amended: "distribution assembly in the second [[mode-such]] mode such that…" to remove a dash that appears to be mistakenly present.  
Re claim 13, it is recommended the phrasing of the limitation "the power generation device is electrically closer to the load than the energy storage device" is potentially confusing, since electrical "closeness" is generally not a standard way to describe electrical connection. It is recommended that more standard description be used, such as the power generation device 
Re claim 15, sixth to last line, the claim should be amended: "…[[the-at]] the at least one generator being electrically…" to remove a dash that appears to be mistakenly present. It is also advised that under broadest reasonable interpretation an element being "associated with" a voltage range does not actually provide any further limitation since manner of association is not specified, and it is generally recommended that more precise/standard language be used if desired to give the limitations weight (e.g. the device receiving/outputting/connected to power lines/etc. in the voltage range).
Regarding all claims, Applicant is generally reminded that claim language is given its broadest reasonable interpretation. Recitation that components are electrically connected are generally interpreted as comprising either direct or indirect electrical connections unless explicitly specified or otherwise effectively functionally limited. Applicant should also be careful that component names without their specific structure and/or function are specified may potentially be more broadly interpreted than what is intended (e.g. a "switching circuit" could refer to any circuit with a switch like a breaker or a switched converter if its structure/function to selectively supply power from other recited components is not specified; a UPS may not necessarily require an in-line UPS arrangement or particular UPS power connections given that there are a variety of different types of UPS topologies; a power generation device coupled and supplying power to power distribution assembly supplying power in the second voltage range does not necessarily require direct connection or that the power generation device itself output power in the second voltage range). It is generally recommended that claims be ensured they .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 7, the terms “about" 600 volts/69,000V/0V are relative terms which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, such as how many volts above/below the number would still be considered about the number. It is recommended the claim be amended to remove the term "about" and claim the intended ranges clearly, and for purposes of examination will be interpreted in this manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 6-9, 11, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen713 (US10014713).
Re claim 2, Nguyen713 teaches a system (see Figs. 2-3 regarding corresponding components), comprising: 
an energy storage device (ESS <250/320> and optionally transformer <328>, see 11:60-12:13, 13:30-51, Figs. 2, 3A-B) coupled between a power grid (utility power source, see 8:10-30, 9:35-43, 13:30-51, Figs. 2, 3A regarding utility power source providing power to utility power lines <244/340>) and a load (rack computer systems <234>, see 9:21-34, Fig. 2); 
a transformer (transformer <211/313>) coupled to the energy storage device and the power grid, the transformer configured to step down electric power having a voltage within a 
a first switching circuit (switching device assembly <254>/switches <352,354,356>, see 12:1-13, 13:30-52, Figs. 2, 3A regarding connection of switches between transformer <211/313> and ESS <250/320> and also the grid connection <244/340>) coupled between the transformer and the energy storage device, and coupled between the transformer and the power grid; 
a power distribution assembly (switchgear <214/314>, UPS <205/316>, transformer <216>, transfer switch <232>, power buses <218,228>, see 9:35-43, 10:11-28,53-67, 13:15-29, Figs. 2, 3A regarding connection of power distributing equipment receiving 480V power from transformer <211/313> and supplying 480V/415V power) coupled between the transformer and the load, the power distribution assembly configured to (1) receive, from the transformer, electric power having the voltage within the second voltage range and (2) supply electric power having the voltage within the second voltage range; and 
a power generation device (generator <212/312>, see 9:59-10:10, 13:15-29, 14:38-15:9, Figs. 2, 3A-B regarding generator being switched from shutdown to supply backup power to the rack computer loads operating within low voltage range) coupled to the power distribution assembly, the power generation device configured to switch between a first mode to a second mode, the power generation device configured to at least temporarily supply electric power to the power distribution assembly in the second mode-such that the power distribution assembly supplies, to the load, electric power having the voltage within the second voltage range. See 
Re claim 3, Nguyen713 teaches the system of claim 2, further comprising an uninterruptible power supply (UPS) (ESS <250/320> acting to ensure continued power supply when utility source interrupted, see Nguyen713: 14:38-15:9, 16:21-62, 21:4-21, Figs. 2, 3B; note the claim does not specify particular structure/connection arrangement of the UPS, nor its specific function/operation; note that under broadest reasonable interpretation other mapping of elements recited in claims 1-2 are also possible to anticipate the limitation; alternatively, see also the rejection under 35 USC 103 below), wherein the UPS includes the energy storage device.
Re claim 4, Nguyen713 teaches the system of claim 2, wherein the power distribution assembly (switchgear <214/314>, UPS <205/316>, transformer <216>, transfer switch <232>, power buses <218,228>, see Nguyen713: 9:35-43, 10:11-28,53-67, 13:15-29, Figs. 2, 3A regarding connection of power distributing equipment including switches, transformer, power distribution circuits) includes at least one of a switch, a fuse, a circuit breaker, a transformer, or a power distribution unit.
Re claim 6, Nguyen713 teaches the system of claim 2, wherein at least one electric circuit is coupled between the energy storage device and the load, the power generation device 
Re claim 7, as best understood, Nguyen713 teaches the system of claim 2, wherein the first voltage range is between about 600 volts (V) and about 69,000 V and the second voltage range is between about 0 V and about 600 V (see Nguyen713: 9:35-43, Figs. 2, 3A regarding transformer stepping down 12.8kV range to 480V range).
Re claim 8, Nguyen713 teaches the system of claim 7, wherein the power distribution assembly is configured to supply the load with electric power having a voltage within the second voltage range (see Nguyen713: 9:35-43, 10:1-28 regarding power distribution components supplying power to components at 480V and 415V).
Re claim 9, Nguyen713 teaches a system (see Figs. 2-3 regarding corresponding components), comprising: 
an energy storage device (ESS <250/320> and optionally transformer <328>, see 11:60-12:13, 13:30-51, Figs. 2, 3A-B) coupled between a power grid (utility power source, see 8:10-30, 9:35-43, 13:30-51, Figs. 2, 3A regarding utility power source providing power to utility power lines <244/340>) and a load (rack computer systems <234>, see 9:21-34, Fig. 2); 

a first switching circuit (switching device assembly <254>/switches <352,354,356>, see 12:1-13, 13:30-52, Figs. 2, 3A regarding connection of switches between transformer <211/313> and ESS <250/320> and also the grid connection <244/340>) coupled between the transformer and the energy storage device, and coupled between the transformer and the power grid; and 
a power generation device (generator <212/312>, see 9:59-10:10, 13:15-29, 14:38-15:9, 22:1-33, 26:54-27:6, Figs. 2, 3A-B, 6, 8 regarding generator initialized from shutdown to supply backup power to the rack computer loads operating within low voltage range based on utility interrupted/ESS status criterion, and ESS supplying power until generator is started and switched to for power supply) coupled between the load and the energy storage device, the power generation device configured to transition between a first mode to a second mode to supply a electric power to the load based on a criterion, the energy storage device configured to at least temporarily supply electric power to the load as the power generation device transitions from the first mode to the second mode such that the load receives substantially uninterrupted electric power, the electric power supplied by at least one of the energy storage device or the power generation device having the voltage within the second voltage range. See 
Re claim 11, Nguyen713 teaches the system of claim 9, wherein the criterion is at least one of a low electric power threshold, a high electric power threshold, or a threshold associated with a rate of change in electric power received from the power grid (see Nguyen713: 8:49-62, 13:59-14:20, Figs. 2, 3A-B regarding detection of utility interruption based on sensed voltage difference or other power characteristics exceeding threshold).
Re claim 13, Nguyen713 teaches the system of claim 9, wherein the power generation device is electrically closer to the load than the energy storage device (see Nguyen713: Figs. 2, 3A-B regarding connection of generator <212/312> downstream of transformer <211/313> on electrical paths from ESS <250/320> to rack loads <234>).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen713.
Re claim 5, Nguyen713 teaches the system of claim 2, and further suggests wherein the power generation device is at least one low voltage generator (see Nguyen713: 10:11-28, 
Re claim 12, Nguyen713 teaches the system of claim 9, wherein a voltage output of the power generation device is zero when in the first mode, and wherein a voltage output of the 
Re claim 14, Nguyen713 teaches the system of claim 13, and generally suggests wherein the power generation device is physically closer to the load than the energy storage device (see Nguyen713: 7:55-67, Figs. 1-3 regarding generator located in same facility as load with energy storage system outside the facility), though does not explicitly discuss relative physical distance between the components, though there is necessarily some distance between each of the components. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system of Nguyen713 such that the physical distance from load to generator is less than physical distance to energy storage device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill given the suggestions of Nguyen713 would be able to physically arrange positions of the various electrical components to meet the recited range in accordance with desired design of physical space/storage of components available to user and given that the electrical functions/circuits would effectively remain unchanged from minor changes in physical distance as well-understood by those of skill in the art in light of disclosure of Nguyen713.

Claim 3, 10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen713 in view of Mondal (WO2014/011706; specific reference is made to portions of corresponding PGPUB US2015/0188362).
Re claim 3, Nguyen713 teaches the system of claim 2, the energy storage device operating to provide uninterrupted power although explicit naming and structure as a UPS is not made (see Nguyen713: 14:38-15:9, 16:21-62, 21:4-21, Figs. 2, 3B, and alternative rejection of claim 3 above). Mondal, however, teaches that it is known in the art of backup power supply systems operating with medium voltage/MV range power supply distribution portion that backup power for the main grid and before backup supply by generators may be equivalently providing using a medium voltage uninterruptible power supply (UPS), wherein the UPS includes the energy storage device (see Mondal: [0009], [0012], [0042-0044], [0112-0114], Fig. 2 regarding MV UPS <210> operating for backup power supply using associated energy storage device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen713 to incorporate the teachings of Mondal by substituting the backup power supply ESS connected to MV distribution circuits of Nguyen713 with the MV UPS taught by Mondal for purposes of providing known equivalent means for supplying backup power from an energy storage device in response to utility interruption and further allowing for increased efficiency by removing need of an additional transformer to boost energy storage output (see Mondal: [0042], [0044], Fig. 2).
Re claim 10, Nguyen713 teaches the system of claim 9. Nguyen713 in view of Mondal further teaches wherein the energy storage device is a medium voltage energy storage device 
Re claim 15, Nguyen713 teaches a method (see Figs. 2-3 regarding corresponding components), comprising: 
electrically coupling an energy storage device (ESS <250/320> and optionally transformer <328>, see 11:60-12:13, 13:30-51, Figs. 2, 3A-B) associated with a first voltage range (MV range including 12.8kV, see 9:35-43, regarding step-down transformer connected to ESS and grid and stepping down 12.8kV to 480V; note being "associated" with the range provides no actual limitation under broadest reasonable interpretation) to a power grid (utility 
electrically coupling a first switchgear assembly (switching device assembly <254>/switches <352,354,356>, see 12:1-13, 13:30-52, Figs. 2, 3A regarding connection of switches between transformer <211/313> and ESS <250/320> and also the grid connection <244/340>) to the energy storage device and the power grid to receive, from at least one of the power grid or the energy storage device, electric power having a voltage within the first voltage range; 
stepping down electric power having the voltage within the first voltage range from the first switchgear assembly to electric power having a voltage within a second voltage range less than the first voltage range (see 9:35-43, 16:39-62, Figs. 2, 3A regarding transformer <211/313> stepping down 12.8kV to 480V); 
electrically coupling a first portion (input of switchgear <214/314> receiving power from transformer <211/313>) of a second switchgear assembly (switchgear <214/314>, UPS <205/316>, transformer <216>, transfer switch <232>, power buses <218,228>, see 9:35-43, 10:11-28,53-67, 13:15-29, Figs. 2, 3A regarding connection of power distributing equipment receiving 480V power from transformer <211/313> and supplying 480V/415V power) to a transformer (transformer <211/313>), the first portion of the second switchgear assembly configured to receive electric power having a voltage within the second voltage range from the transformer; 
electrically coupling at least one generator (generator <212/312>) associated with the second voltage range to a second portion (input of switchgear <214/314> receiving power from 
electrically coupling the second portion of the second switchgear assembly to a load (rack computer systems <234>, see 9:21-34, 10:11-28, Fig. 2 regarding low voltage power supply to rack loads), the second portion of the second switchgear assembly configured to supply electric power having a voltage within the second voltage range to the load. See Nguyen713: 8:10-30, 9:21-43, 9:59-10:28,53-67, 11:60-12:13, 13:15-51, 14:38-15:9, 16:39-62, Figs. 1-3.
Although Nguyen teaches the energy storage device/ESS operating to provide uninterrupted power, Nguyen does not provide explicit naming or discussion of structure as a UPS (see Nguyen713: 14:38-15:9, 16:21-62, 21:4-21, Figs. 2, 3B). Mondal, however, teaches that it is known in the art of backup power supply systems operating with medium voltage/MV range power supply distribution portion that backup power for the main grid and before backup supply by generators may be equivalently providing using a medium voltage 
Re claim 16, Nguyen713 in view of Mondal teaches the method of claim 15, further comprising causing the first switchgear assembly to receive electric power from the power grid and the UPS when the voltage output of the at least one generator is zero (see Nguyen713: 14:45-15:9, 22:16-33, 26:54-27:6, Figs. 2-3, 6, 8 regarding generator shutdown while utility and energy storage/UPS are connected and providing power, i.e. a generator that is off would output zero volts and then necessarily some voltage when started to output power; see also discussion of claim 5 above regarding obviousness of generator voltage output when off).
Re claim 17, Nguyen713 in view of Mondal teaches the method of claim 16, further comprising causing the at least one generator to (1) transition from a first configuration to a second configuration in response to a change in electric power supplied by the power grid to the first switchgear assembly, (2) the second switchgear assembly supplies the load with a substantially uninterrupted flow of electric power having a voltage within the second voltage .

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen713 in view of Mondal, as applied respectively above, further in view of Colombi (US2014/0368043). 
Re claim 18, Nguyen713 in view of Mondal teaches the method of claim 15, but does not explicitly disclose operation of the UPS to supply power to the grid. Colombi, however, teaches that it is known in the art of backup power systems to have an energy storage device providing backup power for the grid to operate to supply a flow of electric power to the power grid (see Colombi: [0028], [0044-0049], [0050-0051], Figs. 1, 6-8 regarding battery providing backup power and also configured to feed power back to grid). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen713 in view of Mondal to incorporate the teachings of Colombi by having the energy storage device configured to operate to supply power to the power grid for .

Conclusion
In summary, it is recommended Applicant address the noted Double Patenting issues, and consider the cited prior art of record which appears to both be able to anticipate claim limitations under various broadest reasonable interpretations and also appear to suggest the basic intended arrangement and operation of the combined medium voltage and low voltage backup power supply system. Applicant is cautioned to take note of the potential broad interpretations that may be applied as discussed in the Objections above if specific component structure/basic operation and their connection and power-flow relative to each other is not sufficiently recited. If Applicant believes particular specific circuit arrangement/connection of particular components together with specific manner of operation would distinguish and be nonobvious over the prior art of record, then it is recommended that such features be explicitly claimed in detail to distinguish over the large number of similar prior art systems and explanation provided as to reasons for nonobviousness. Applicant may contact the examiner to discuss possible amendments or the office action as needed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen (US9342414) also discloses a backup power supply system having similar component arrangement and operation anticipating/teaching many of the recited claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836